Citation Nr: 1505058	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The appellant served in the Army National Guard from February 1965 to February 1971, which included a period of active duty for training from March 1965 to August 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


REMAND

The appellant claims that his diagnosed tinnitus disorder is due to in-service noise exposure caused by heavy machinery, such as bull dozers, graders, and dump trucks with loud diesel engines.

A review of the evidence indicates that the appellant's pertinent VA treatment records have not been obtained.  An October 2014 VA audiology examination report shows that the examiner reviewed the appellant's VA audiological records dated from October 2010 to January 2014.  However, the evidence of record does not currently include any of the appellant's VA treatment records.  Evidence of any audiological treatment or assessments of the appellant's tinnitus is pertinent to the claim on appeal, especially considering the appellant's assertion that a doctor told him that his hearing disorder was caused by loud diesel motors.  Thus, the RO must take appropriate action to obtain the appellant's outstanding VA treatment records, as well as any private records identified by the appellant as relevant to his claim.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional 

pertinent evidence in support of his claim, to include any VA or non-VA facilities at which he received treatment for the disorder at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain VA outpatient treatment records from October 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development deemed warranted, the claim on appeal must be readjudicated.  If any issue on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


